Case 6:21-ap-00094-KSJ Doc1-2 Filed 05/28/21 Page 1 of 2

IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
MILIND BHARVIRKAR,
Claimant,
VS. CASENO: 19-CA-8273 DIVH

JOHN GLASSCOCK, individually
On behalf of

PRIATEK, LLC,
Respondent,
/

AGREED ORDER ON MOTION TO STAY ARBITRATION AND
MOTION TO COMPEL ARBITRATION

THIS CAUSE having come before the Court on the Claimant, Milind Bharvirkar’s Verified
Petition to Stay Arbitration and the Respondent, John Glasscock’s Motion to Compel Arbitration and
upon agreement of the parties, it is hereby:

ORDERED and ADJUDGED that:

1. This matter is referred to arbitration. The arbitration shall be conducted by the American
Arbitration Association pursuant to their Commercial Rules of Arbitration.

2. The arbitration shall be decided by one arbitrator, who shall be an attorney licensed in the State of
Florida. Otherwise, the Commercial Rules of Arbitration shall govern the selection of the
arbitrator.

3. Venue for the final hearing in the arbitration shall be in Pinellas County, Florida.

4, The arbitration shall be deemed filed as of the date the initial demand for arbitration was
previously served on Milind Bharvirkar.

5. This Court reserves jurisdiction to enforce this order.

| EXHIBIT

i B®

 
Case 6:21-ap-00094-KSJ Doc1-2 Filed 05/28/21 Page 2 of 2

6. This Court reserves jurisdiction hear and rule on any motions related to the arbitration, including,
but not limited to, a motion to confirm arbitration award and for entry of final judgment on award.
7. This case shall be stayed pending arbitration.
DONE and ORDERED in chambers at Tampa, Hillsborough County, Florida this _ day of

, 2020.

 

Electronically Conformed 3/31/2020
Steven Scott Stephens

THE HONORABLE STEVEN S. STEPHENS
Circuit Court Judge

 

Copies furnished to:
Counsel of record

 
